Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 1 of 15 PageID #: 2337




                                               Redacted:
                                               Public Version
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 2 of 15 PageID #: 2338




Lionel M. Lavenue
Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP
Two Freedom Square
Reston, VA 20190-5675
(571) 203-2750

R. Benjamin Cassady
Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Dated: June 1, 2020
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 3 of 15 PageID #: 2339




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

VOLTERRA SEMICONDUCTOR LLC,                    )
                                               )
                   Plaintiff,                  )    C.A. No. 19-02240-CFC
            v.                                 )    CONFIDENTIAL—
                                               )    FILED UNDER SEAL
MONOLITHIC POWER SYSTEMS, INC.,                )
                                               )
                   Defendant.                  )
                                               )
                                               )
        DECLARATION OF LIONEL LAVENUE IN SUPPORT OF
        DEFENDANT MONOLITHIC POWER SYSTEMS, INC.’S
       MOTION TO STRIKE THE FIRST AMENDED COMPLAINT


      1.    I, Lionel Lavenue, am an attorney with Finnegan, Henderson,

Farabow, Garrett & Dunner LLP, admitted pro hac vice before this honorable

Court to represent defendant Monolithic Power Systems, Inc. (“MPS”) in this

matter. I provide this declaration based on my personal knowledge.

      2.    Attached as Exhibit A is a true and correct copy of a letter dated

March 20, 2020, from myself to Robert M. Oakes, a Fish and Richardson P.C.

attorney who is named as lead counsel for Volterra in this case.

      3.    Attached as Exhibit B is a true and correct copy of a news article

entitled “Maxim Integrated Sues Monolithic for Converter Patent Royalties”

published by Bloomberg Law® on December 9, 2019 by Christopher Yasiejko.
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 4 of 15 PageID #: 2340




      4.    Attached as Exhibit C is a true and correct copy of a letter dated June

1, 2020, from myself to the aforementioned Robert M. Oakes.

      5.    The foregoing is true and correct to the best of my knowledge.




Executed on June 1, 2020.




Lionel M. Lavenue




                                        2
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 5 of 15 PageID #: 2341




                        CERTIFICATE OF SERVICE

      I, Nathan R. Hoeschen, hereby certify that on June 1, 2020, this document

was served on the persons listed below in the manner indicated:

BY EMAIL
Robert M. Oakes
Fish & Richardson P.C.
222 Delaware Avenue, 17th Floor
P.O. Box 1114
Wilmington, DE 19801
(302) 778-8477
oakes@fr.com

David Barkan
Fish & Richardson P.C.
500 Arguello Street, Suite 500
Redwood City, CA 94063
(650) 839-5070
barkan@fr.com


                                           /s/ Nathan R. Hoeschen
                                           Karen E. Keller (No. 4489)
                                           Andrew E. Russell (No. 5382)
                                           Nathan R. Hoeschen (No. 6232)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 298-0700
                                           kkeller@shawkeller.com
                                           arussell@shawekeller.com
                                           nhoeschen@shawkeller.com
                                           Attorneys for Defendant
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 6 of 15 PageID #: 2342




            EXHIBIT A
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 7 of 15 PageID #: 2343




                                                                                  LIONEL M. LAVENUE
                                                                                          571.203.2750
                                                                           lionel.lavenue@finnegan.com




                                     March 20, 2020


Robert M. Oakes, Esq.                                                       Via Email
Fish & Richardson, P.C.
222 Delaware Avenue, 17th Floor
P.O. Box 1114
Wilmington, DE 19899-1114

      Re:    Volterra Semiconductor LLC v. Monolithic Power Systems Inc.
             No. 1:19-cv-02240-CFC (Del. 2019)

Dear Mr. Oakes:

        We first raised our concerns about the sufficiency of Volterra’s pleading in this
case and about the apparent lack of a pre-suit investigation in an initial letter dated
January 28, 2020. You responded on February 12, 2020, concurrent with the filing of a
first Amended Complaint (FAC), arguing that the FAC addressed the concerns that we
had raised in our initial letter, by allegedly providing some “additional detail.” We then
responded on February 29, 2020, explaining that the FAC contains no further detail,
relying instead only on the same two general YouTube videos, which as we have
explained, do not support the allegations of infringement or the conclusory statements in
both pleadings.

        Now, we respond to your most recent communication, dated March 11, 2020.
We note that MPS’s concerns remain the same: that Volterra bases its infringement
allegations on two YouTube videos that do not contain the details necessary to assert
that MPS’s product is constructed in an infringing manner, and that Volterra’s
infringement allegations appear to be entirely hypothetical and, consequently, in
violation of Rule 11. Volterra has continued to ignore that these issues do not justify
Volterra’s premature (at best) lawsuit. The March 11, 2020 letter cites to cases with no
relation to the facts at issue, and is similarly unavailing.

        As an initial matter, we note that the March 11, 2020 letter finally confirms that
there is only one (1) single product at issue in this case, which is directly contrary to
positions of your previous letters. You now refer to “an” or “the” accused product
(singular), not to “accused products” (plural). This is inconsistent with Volterra’s
previous communications regarding the scope of accused products in the context of the
sufficiency of the case pleadings. Thus, while we now appear to agree that the accused
product is limited to the one, single identified product in the FAC, that is, the 48V-1V




              901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                      PHONE: 202.408.4000 | FAX: 202.408.4400
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 8 of 15 PageID #: 2344


Robert M. Oakes, Esq.
Fish & Richardson, P.C.
March 20, 2020
Page 2


Power Solution for CPU, SoC, or ASIC Controller, the FAC is still defective by its broad
definition of accused products. Therefore, we ask that Volterra correct this defect.

        Otherwise, as to Volterra’s allegations against the 48V-1V Power Solution, your
March 11, 2020 letter makes the same unsupported claims as the FAC. In particular,
you represent that Volterra’s claims are based on the two YouTube videos, specifically
pointing to statements that the accused product is a “modular” and “dual phase” buck-
type converter with a coupled inductor. A buck converter is a basic converter type, and
it could be constructed in multiple ways that are described as “modular,” “dual phase,”
or with “coupled inductors.” But, Volterra’s general allegations do not provide details
about how the inductors are structured, and as we have already identified, such general
allegations cannot support claims of infringement. Yet, you nonetheless claim that such
generic descriptions have meanings that “provide[] context for how engineers in this
field interpret the schematic drawings and the various physical views of the product
shown in the video” and that such “publicly distributed information provides more than a
good faith basis for an engineer skilled in this field to conclude that the accused product
infringes the asserted claims.” Such positions are simply incorrect. Rule 11 requires an
“objective analysis,” and an objective engineer or counsel would not base infringement
allegations of detailed structural and functional claims of three different patents on the
non-specific descriptions that are given in the context of general promotional materials.
See EonNet LP v. Flagstar Bancorp, 653 F.3d 1314, 1329 (Fed. Cir. 2011) (a
reasonable pre-suit investigation, per Rule 11, “requires counsel to perform an objective
evaluation of the claim terms when reading those terms on the accused device”).

        In your March 11, 2020 letter, you also cite a number of cases regarding what
steps a party “may” take to conduct a pre-suit investigation, including “researching the
target’s infringing instrumentalities . . . [,] consulting with technical experts[,]” preparing
“infringement claim charts,” and discussing these with “company engineers in the field.”
However, you do not say that Volterra has in fact done any of these things. Indeed,
Volterra does not appear to have investigated the accused product (singular) at all,
beyond its viewing of the two YouTube videos. And, you identify no technical expert,
who was consulted prior to the filing of the lawsuit. Further, you have also provided no
infringement claim charts (indeed, the very limited disclosures of the FAC fail to plead a
case for infringement on their face). Finally, you have identified no information or
discussions with engineers in the field. Thus, Volterra’s actual investigation seems to
have been limited to its viewing of the two YouTube videos. This, by itself, is not
enough, even where the product is not yet available. See View Eng’g, Inc. v. Robotic
Vision Sys., Inc., 208 F.3d 981, 984-985 (Fed. Cir. 2000) (confirming that a patent
owner who relied on knowledge of the asserted patents, the accused infringer’s
advertising, and statements the accused infringer made to its customers had “no factual
basis” for its claims).




                                   FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 9 of 15 PageID #: 2345


Robert M. Oakes, Esq.
Fish & Richardson, P.C.
March 20, 2020
Page 3


        As to your reliance on Hoffman-La Rouche Inc. v. Invamed Inc., 213 F.3d 1359,
1365 (Fed. Cir. 2000), the idea that products that are not available to the public can still
satisfy a pre-suit investigation is misplaced for several reasons. First, you misstate our
position. We do not assert that every investigation fails to satisfy the requirements of
Rule 11 for an unavailable product. Instead, our position is that Volterra has failed to
conduct any investigation, other than its watching of the two YouTube videos. Second,
you ignore differentiating factors that distinguish the facts here from Hoffman. Most
notably, Hoffman was an ANDA case, which, as you are likely aware, requires the
generic manufacturer to declare that the replacement product is medically equivalent to
the plaintiff’s product before the replacement product is publicly available. Here, MPS
has made no representations that its products are the same as Volterra’s patents.
Given the very different factual situations, Hoffman provides no support for Volterra’s
defective pleading.

         Finally, you again state you do not believe that MPS has denied infringement, as
if that issue is a defense to Volterra’s lack of a pre-suit investigation. As we have
already pointed out multiple times, whether MPS denies infringement is not the issue.
The issue is that Volterra has failed to plead infringement. Volterra’s original complaint,
FAC, and your letters do nothing to explain how Volterra can allege infringement of
claims regarding detailed structures of inductors by relying only on general descriptive
labels. Nonetheless, to be clear, MPS denies infringing Volterra’s patents, and will
vigorously defend itself against these allegations.

       Therefore, once again, we urge Volterra one final time to voluntarily withdraw its
defective pleading. Otherwise, MPS will seek dismissal of Volterra’s meritless case.

       MPS also reserves all of its rights and remedies, including not only the recovery
of fees and costs under Section 285, but also all remedies available under Rule 11.


                                          Sincerely,




                                          Lionel M. Lavenue

cc:    Bob Steinberg, Esq., Latham & Watkins LLP
       Matthew J. Moore, Esq., Latham & Watkins LLP
       Saria Tseng, Esq., Monolithic Power Systems Inc.




                                  FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 10 of 15 PageID #: 2346




            EXHIBIT B
       Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 11 of 15 PageID #: 2347
Maxim Integrated Sues Monolithic for Converter Patent Royalties




       Maxim Integrated Sues Monolithic for Converter Patent Royalties
Published: Dec 09 2019 15:47:14




News Story


By      Christopher Yasiejko

(Bloomberg) --
Maxim Integrated’s Volterra unit said Monolithic Power Systems’ DC-to-DC power converters infringe three of
its patents for the technology.

      Volterra is seeking cash compensation and a court order blocking further unauthorized use of its
      inventions, according to complaint filed Monday in federal court in Wilmington, Delaware
      Targets include the 48V-1V Power Solution for CPU, SoC or ASIC Controller, complaint says
      Monolithic’s DC-to-DC division had $432.1 million in sales during the first nine months of 2019, up from
      $394.5 million a year earlier, Monolithic said Nov. 1 in its quarterly earnings report
            Most of Monolithic’s revenue comes from sales of DC-to-DC converter products, which serve the
            computing and storage, automotive, industrial, communications and consumer markets; last year,
            such sales accounted for more than 92% of revenue, according to data compiled by Bloomberg
      CASE: Volterra Semiconductor LLC v. Monolithic Power Systems Inc., 19-cv-2240, U.S. District Court,
      District of Delaware (Wilmington)

To contact the reporter on this story:
Christopher Yasiejko in Wilmington, Delaware, at cyasiejko1@bloomberg.net

To contact the editors responsible for this story:
David Glovin at dglovin@bloomberg.net
Steve Stroth




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 1
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 12 of 15 PageID #: 2348




            EXHIBIT C
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 13 of 15 PageID #: 2349




                                                                                    LIONEL M. LAVENUE
                                                                                            571.203.2750
                                                                             lionel.lavenue@finnegan.com




                                       June 1, 2020


Robert M. Oakes, Esq.                                                        VIA EMAIL
Fish & Richardson, P.C.                           Redacted:
222 Delaware Avenue, 17th Floor                   Public Version
P.O. Box 1114
Wilmington, DE 19899-1114

       Volterra Semiconductor LLC v. Monolithic Power Systems Inc., No. 1:19-cv-
              02240-CFC (Del. 2019).

       Contains Confidential Business Information

Dear Mr. Oakes:

       The purpose of this letter is to provide formal notice of Volterra’s violation of
Federal Rule of Civil Procedure 11(b), as Volterra appears to have filed its complaint
and first amended complaint (“FAC”) against MPS without conducting an objectively
reasonable pre-suit investigation.

       We have repeatedly raised our concerns regarding the sufficiency of Volterra’s
allegations based on two YouTube videos, and its accompanying pre-suit investigation,
in three previous letters, on January 28, 2020, February 29, 2020, and March 20, 2020.
Despite having multiple opportunities to provide an objectively reasonable basis for this
lawsuit and explain what pre-suit investigation Volterra undertook before levelling
unsupported allegations against MPS, Volterra has not done so.

       In our prior correspondences, we have also repeatedly expressed our concern
that the FAC is too broad. Though the FAC names all MPS DC-to-DC power converters
as the “Accused Product,” its infringement allegations appeared to be limited only to
MPS’s “48V-1V Power Solution for CPU, SoC or ASIC Controller” (referred to herein as
“48V-1V Power Solution” for short). See January 28, 2020 Letter from Lavenue to
Oakes; March 20, 2020 Letter from Lavenue. In responding to these letters, Volterra
never clarified its positions. Nor did it amend the FAC.

       Volterra’s recent actions make clear that its infringement allegations are solely
limited to the 48V-1V Power Solution. See D.I. 31 at 2, 3; D.I. 1, 6, 7, 13, 17. In its
opposition to MPS’s motion to dismiss, Volterra relied exclusively on two YouTube
videos about the 48V-1V Power Solution to defend the sufficiency of its infringement
pleadings. See D.I. 31 at 2, 3, 11. On our Tuesday, May 26, 2020 meet-and-confer,
MPS gave Volterra one more opportunity to correct the overbroad statements in the


              901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                      PHONE: 202.408.4000 | FAX: 202.408.4400
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 14 of 15 PageID #: 2350
Case 1:19-cv-02240-CFC Document 44 Filed 06/08/20 Page 15 of 15 PageID #: 2351
